DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 10/29/2019 is acknowledged.
Applicant amended claims 21-26; and cancelled claim 27.
Applicant added claim 28.

Allowable Subject Matter
Claims 1, 4-15, 21-26, and 28 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because a closest prior art, Rachmady et al. (US 2020/0294969), discloses a semiconductor layer 118-1 (Fig. 18B, paragraph 0025); and an oxidized layer 120 (Fig. 18B, paragraph 0021), wherein a top surface of the semiconductor layer 118-1 (Fig. 18B) is in contact with the source/drain epitaxy structure 118-2 (Fig. 18B) but fails to disclose opposite sidewalls of the semiconductor layer are in contact with the oxidized layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device comprises: opposite sidewalls of the semiconductor layer are in contact with the oxidized layer in combination with other elements of claim 1.
In addition, claim 9 is allowed because a closest prior art, Rachmady et al. (US 2020/0294969), discloses a substrate (102 and 124-1 in Fig. 18A, paragraphs 0018 and 0027) having a protrusion portion 124-1 (Fig. 18A, paragraph 0027); an oxidized layer 120 (Fig. 18B, paragraph 0021) ; and a semiconductor layer 118-1 (Fig. 18B, paragraph 0025) but fails to disclose an oxidized layer extending in the protrusion portion of the substrate; and 3a semiconductor layer extending in the oxidized layer. Additionally, the prior art does not teach or suggest a semiconductor device comprises an oxidized layer extending in the protrusion portion of the substrate; and 3a semiconductor layer extending in the oxidized layer in combination with other elements of claim 9.
	Furthermore, claim 21 is allowed allowable because a closest prior art, Colinge et al. (US 2014/0231872), discloses a substrate (21 and 29 in Fig. 28, paragraph 0014) having a protrusion portion 29 (Fig. 28, paragraph 0014); source/drain epitaxy structures (element number is not shown in Fig. 28 but see 63 in Fig. 27 and paragraph 0036); and an oxidized layer (upper portion of 23 and 25 in Fig. 28; see “additional field oxide 23” in paragraph 0038) embedded in the protrusion portion 29 (Fig. 28) of the substrate and below one of the source/drain epitaxy structures (element number is not shown in Fig. 28 but see 63 in Fig. 27) but fails to disclose a second semiconductor layer extending in the oxidized layer and in contact with the one of the source/drain epitaxy structures, and vertically between the oxidized layer and the one of the source/drain epitaxy structures, wherein the second semiconductor layer is spaced apart from the protrusion portion of the substrate, and wherein opposite sidewalls of the second semiconductor laver are in contact with the oxidized layer. Additionally, the prior art does not teach or suggest a semiconductor device comprises a second semiconductor layer extending in the oxidized layer and in contact with the one of the source/drain epitaxy structures, and vertically between the oxidized layer and the one of the source/drain epitaxy structures, wherein the second semiconductor layer is spaced apart from the protrusion portion of the substrate, and wherein opposite sidewalls of the second semiconductor laver are in contact with the oxidized layer in combination with other elements of claim 21.

A closest prior art, Rachmady et al. (US 2020/0294969), discloses a semiconductor device comprises: a substrate (102 and 124-1 in Fig. 18A, paragraphs 0018 and 0027) having a protrusion portion 124-1 (Fig. 18A, paragraph 0027); a plurality of nanowires 106-2 (Fig. 18B, paragraph 0020) extending in a first direction (horizontal direction in Fig. 18B) above the protrusion portion 124-1 (Fig. 18B) of the substrate, the nanowires 106-2 (Fig. 18B) being arranged in a second direction (vertical direction in Fig. 18B) substantially perpendicular to the first direction (horizontal direction in Fig. 18B); a gate structure 124-2 (Fig. 18B, paragraph 0027) wrapping around each of the nanowires 106-2 (Fig. 18B); a source/drain epitaxy structure 118-2 (Fig. 18B, paragraph 0025) in contact with an end surface of each of the nanowires 106-2 (Fig. 18B), wherein a bottom surface of the source/drain epitaxy structure 118-2 (Fig. 18B) is lower than a top surface of the protrusion portion 124-1 (Fig. 18B) of the substrate; and a semiconductor layer 118-1 (Fig. 18B, paragraph 0025) in contact with the bottom surface of the source/drain epitaxy structure 118-2 (Fig. 18B), wherein the semiconductor layer 118-1 (Fig. 18B) is spaced from the protrusion portion 124-1 (Fig. 18B) of the substrate but fails to teach an oxidized layer below the source/drain epitaxy structure and wrapping around the semiconductor layer, wherein a top surface of the semiconductor laver is in contact with the source/drain epitaxy structure, and opposite sidewalls of the semiconductor layer are in contact with the oxidized layer as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 4-8 depend on claim 1.
In addition, a closest prior art, Rachmady et al. (US 2020/0294969), discloses a semiconductor device comprises: a substrate (102 and 124-1 in Fig. 18A, paragraphs 0018 and 0027) having a protrusion portion 124-1 (Fig. 18A, paragraph 0027); a plurality of nanowires 106-2 (Fig. 18B, paragraph 0020) extending in a first direction (horizontal direction in Fig. 18B) above the protrusion portion 124-1 (Fig. 18B) of the substrate, the nanowires 106-2 (Fig. 18B) being arranged in a second direction (vertical direction in Fig. 18B) substantially perpendicular to the first direction (horizontal direction in Fig. 18B); a gate structure 124-2 (Fig. 18B, paragraph 0027) wrapping around each of the nanowires 106-2 (Fig. 18B); an oxidized layer 120 (Fig. 18B, paragraph 0021); 3a semiconductor layer 118-1 (Fig. 18B, paragraph 0025); and a source/drain structure 118-2 (Fig. 18B, paragraph 0025) extending upwardly from the semiconductor layer 118-1 (Fig. 18B, paragraph 0025) and in contact with the nanowires 106-2 (Fig. 18B) but fails to teach an oxidized layer extending in the protrusion portion of the substrate; and 3a semiconductor layer extending in the oxidized layer as the context of claim 9. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 10-15 depend on claim 9.
Furthermore, a closest prior art, Colinge et al. (US 2014/0231872), discloses a semiconductor device, comprising: a substrate (21 and 29 in Fig. 28, paragraph 0014) having a protrusion portion 29 (Fig. 28, paragraph 0014); a plurality of first semiconductor layers (element not shown in Fig. 28 but see 29A and 29B in Fig. 23, paragraph 0027) vertically stacked above the protrusion portion 29 (Fig. 28) of the substrate (21 and 29 in Fig. 28); an shallow trench isolation structure (lower portion of 23 in Fig. 28; and see 23 in Fig. 26 and paragraph 0023) laterally surrounding the protrusion portion 29 (Fig. 26);a gate structure (not shown in Fig. 28 but see 41 in Fig. 32 and paragraph 0045) over the protrusion portion 29 (Fig. 26) of the substrate (21 and 29 in Fig. 28) and wrapping around each of the first semiconductor layers (element not shown in Fig. 28 but see 29A and 29B in Fig. 23, paragraph 0027); source/drain epitaxy structures (element number is not shown in Fig. 28 but see 63 in Fig. 27 and paragraph 0036) over the substrate (21 and 29 in Fig. 28) and on opposite sides of the gate structure (not shown in Fig. 28 but see 41 in Fig. 32); and an oxidized layer (upper portion of 23 and 25 in Fig. 28; see “additional field oxide 23” in paragraph 0038) embedded in the protrusion portion 29 (Fig. 28) of the substrate and below one of the source/drain epitaxy structures (element number is not shown in Fig. 28 but see 63 in Fig. 27) but fails to teach a second semiconductor layer extending in the oxidized layer and in contact with the one of the source/drain epitaxy structures, and vertically between the oxidized layer and the one of the source/drain epitaxy structures, wherein the second semiconductor layer is spaced apart from the protrusion portion of the substrate, and wherein opposite sidewalls of the second semiconductor laver are in contact with the oxidized layer as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-26 and 28 depend on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813